Citation Nr: 0614089	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  98-14 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
back condition.

2.  Entitlement to service connection for a nervous condition 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1980 to 
June 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision by the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which declined to reopen the veteran's claim of 
service connection for a back condition, and denied the 
veteran's claim for service connection for a nervous 
condition.

The veteran testified before an RO hearing officer at the RO 
in January 1999.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

The Board notes that an issue on appeal involves whether new 
and material evidence has been received to reopen the claim 
of service connection for a back condition.  Review of the 
claims folder reveals that the veteran has not been notified 
of what constitutes new and material evidence according to 
the VCAA notification requirements in 38 C.F.R. § 3.159(b).  
Further, the United States Court of Appeals for Veterans 
Claims (Court) has held that for new and material evidence 
claims, VA must inform a claimant of the unique character of 
evidence necessary to reopen the claim and VA must notify a 
claimant of the evidence and information necessary to 
substantiate each element of the underlying service 
connection claim.  Kent v. Nicholson, No. 04-181 (Vet. App. 
Mar. 31, 2006).  Hence, a notification letter is necessary 
that is in accordance with this case.

In addition, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. March 3, 2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

The Board also notes that the veteran's October 1997 VA 
psychiatric examination report notes that he is in receipt of 
Social Security Supplemental Security Income (SSI).  The RO 
should determine whether the veteran is receiving these 
benefits based on his disabilities, and if so, the medical 
records from which the award of SSI was based should be 
obtained and associated with the claims folder.  The Court 
has held that VA has a duty to assist in gathering social 
security records when put on notice that the veteran is 
receiving social security benefits.  See Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992); Masors v. Derwinski, 2 
Vet.App. 180 (1992).

Finally, the veteran noted in his October 2002 questionnaire 
that the name of the person that he witnessed being killed in 
service was Lieutenant Stauller.  During his January 1999 RO 
hearing, it is noted that the spelling of the name was 
Lieutenant Starling and this is the spelling of the name that 
was used to verify the veteran's stressor.  As the name of 
the lieutenant may have been misspelled in the hearing 
transcript, the Board finds that the RO should verify through 
all available sources, including the United States Army and 
Joint Services Records Research Center (JSRRC), whether a 
Lieutenant Stauller was injured or killed in Korea in 1981.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a 
letter with respect to the issues on 
appeal, which are whether new and material 
evidence has been received to reopen the 
claim of entitlement to service connection 
for a back condition, and the second 
issue:  entitlement to service connection 
for a nervous disorder, to include PTSD.  
The letter should include an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the service connection 
claims on appeal, as outlined by the Court 
in Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  The letter should comply with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b), to 
include notice that the veteran should 
submit any pertinent evidence in his 
possession.  A general form letter, 
prepared by the RO, not specifically 
addressing the disability and entitlement 
at issue, is not acceptable.  The letter 
should inform the veteran of which portion 
of the information and evidence is to be 
provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf 
of the veteran.  The letter should also 
inform the veteran of the evidence 
necessary to reopen his claim of service 
connection for a back condition, based on 
new and material evidence, as required by 
Kent v. Nicholson, No. 04-181 (Vet. App. 
Mar. 31, 2006).

2.  The RO should contact the Social 
Security Administration and request copies 
of the veteran's original application, the 
administrative decision, and all medical 
records considered in his claim for SSI 
benefits (and any subsequent disability 
determination evaluations).

3.  The U.S. Army and Joint Services 
Records Research Center (JSRRC) should be 
requested to verify whether a Lieutenant 
Stauller was killed in Korea in 1981 as 
claimed by the veteran.  If unable to 
provide such information, they should be 
asked to identify the agency or department 
that may provide such information and 
follow-up inquiries should be conducted 
accordingly.  

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

5.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
issue a Supplemental Statement of the Case 
and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

